Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 1 of 6 - Page ID#: 53




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

   JAMES R. HUFFMAN,                            )
                                                )
         Petitioner,                            )
                                                )         No. 7:20-CV-61-REW-CJS
   v.                                           )
                                                )                   ORDER
   SCOTT JORDAN, Warden,                        )
                                                )
         Respondent.                            )

                                       *** *** *** ***

          On February 20, 2020,1 Petitioner James Huffman moved for permission to file a

   protective petition under 28 U.S.C. § 2254 and to stay resolution of the habeas petition

   pending exhaustion of state remedies. DE 1 (Motion). On April 29, 2020,2 Huffman filed

   the anticipated petition. DE 5 (Petition). On referral, Judge Smith, after thorough

   treatment, recommended denial of the motion and dismissal, without prejudice, of the §

   2254 petition. See DE 11 (Recommended Disposition). Judge Smith expressly informed

   Huffman of his right to object to the recommendation and to secure de novo review from

   the undersigned. See id. at 6–7.3 The established, 14-day objection deadline has passed,

   and no party has objected.

          The Court is not required to “review . . . a magistrate [judge]’s factual or legal

   conclusions, under a de novo or any other standard, when neither party objects to those


   1
     This filing date reflects the prison mailbox rule. See Richard v. Ray, 290 F.3d 810, 812–
   13 (6th Cir. 2002) (per curiam). Here, Huffman avers under penalty of perjury that he
   mailed the motion on February 20, 2020. DE 1 at 5.
   2
     Again, applying the prison mailbox rule. See DE 5 at 15.
   3
     Judge Smith likewise provided (see id. at 1 n.1) Huffman, consistent with Day v.
   McDonough, with “fair notice and an opportunity” to respond to the preliminary analysis.
   126 S. Ct. 1675, 1684 (2006).


                                               1
Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 2 of 6 - Page ID#: 54




   findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters,

   638 F.2d 947, 949–50 (6th Cir. 1981) (holding that a failure to file objections to a

   magistrate judge’s recommendation waives the right to appellate review); Fed. R. Crim.

   P. 59(b)(2)-(3) (limiting de novo review duty to “any objection” filed); 28 U.S.C. §

   636(b)(1) (limiting de novo review duty to “those portions” of the recommendation “to

   which objection is made”). “The law in this Circuit is clear” that a party who fails to

   object to a magistrate judge’s recommendation forfeits the right to appeal its adoption.

   United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008); see also United States v.

   White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific

   objection to a particular aspect of a magistrate judge’s report and recommendation, we

   consider that issue forfeited on appeal.”). Still, upon review of the full record and

   pertinent authority, the Court notes its independent agreement with Judge Smith’s

   analysis and conclusions.

          “Ordinarily an application for habeas corpus by one detained under a state court

   judgment . . . will be entertained by a federal court only after all state remedies available,

   including all appellate remedies in the state courts and in this Court by appeal or writ of

   certiorari, have been exhausted.” Ex parte Hawk, 64 S. Ct. 448, 450 (1944); see also 28

   U.S.C. § 2254(b)(1). Typically, courts dismiss, without prejudice, unexhausted claims.

   Rose v. Lundy, 102 S. Ct. 1198, 1199 (1982). Though certain limited exceptions

   pertain—see, e.g., Rhines v. Weber, 125 S. Ct. 1528 (2005), Pace v. DiGuglielmo, 125 S.

   Ct. 1807 (2005)—as Judge Smith ably explained, Huffman fails to justify resort to the

   stay and abeyance procedure he seeks. See DE 11 at 4–5; Doe v. Jones, 762 F.3d 1174,




                                                 2
Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 3 of 6 - Page ID#: 55




   1181 (10th Cir. 2014) (“[T]he Rhines three-part test strictly limits the availability of a

   stay where a petitioner has not yet exhausted his state remedies.”).

          “Rhines held that district courts could stay federal habeas proceedings and hold

   them in abeyance in the exercise of their discretion while a petitioner returned to state

   court, but cautioned that stay and abeyance should be available only in limited

   circumstances because stay and abeyance, if employed too frequently, has the potential to

   undermine AEDPA’s purpose of finality and its requirement that petitioners first seek

   relief in state courts.” Carter v. Mitchell, 829 F.3d 455, 466 (6th Cir. 2016) (alterations

   and quotation marks omitted). Per Rhines,

          Because granting a stay effectively excuses a petitioner’s failure to present
          his claims first to the state courts, stay and abeyance is only appropriate
          when the district court determines there was good cause for the
          petitioner’s failure to exhaust his claims first in state court. Moreover,
          even if a petitioner had good cause for that failure, the district court would
          abuse its discretion if it were to grant him a stay when his unexhausted
          claims are plainly meritless.

   125 S. Ct. at 1535. As Judge Smith correctly concluded, Huffman failed to make the

   requisite good-cause showing. See DE 11 at 5.

          The Kentucky Supreme Court partly affirmed Huffman’s conviction on June 13,

   2019. Huffman v. Commonwealth, No. 2018-SC-000088-MR, 2019 WL 2463279, at *9

   (Ky. June 13, 2019). The record reflects, DE 5 at 3, and the Court’s research revealed no

   petition to the United States Supreme Court for a writ of certiorari. Huffman’s judgment

   thus became final (for § 2244(d) purposes) no earlier4 than the passage of the 90-day

   window to so petition—here, September 11, 2019. See Sup. Ct. R. 13(1), (3); Jimenez v.

   Quarterman, 129 S. Ct. 681, 685 (2009) (“[A] conviction becomes final when ‘the time


   4
     The Court, though seeing no need to substantively analyze the issue at this point, notes
   that the partial remand may impact the finality calculus.


                                                3
Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 4 of 6 - Page ID#: 56




   for filing a certiorari petition expires.’”); see also Giles v. Beckstrom, 826 F.3d 321, 323–

   25 (6th Cir. 2016). Thus, on the current record, Huffman still has approximately three

   months left before his 1-year federal habeas limitations period expires. And, Huffman

   plans to file a state RCr 11.42 post-conviction relief motion. If properly filed, the

   intended motion would pause the federal habeas clock during its pendency. See 28 U.S.C.

   § 2244(d)(2).

          At bottom, Huffman’s worry is that the period needed to “fully investigate[ ]” his

   post-conviction claims and file his state motion might take him beyond the applicable §

   2254 deadline. DE 1 at ¶ 10. Petitioner, to date, has already had more than a year since

   the Kentucky Supreme Court’s ruling to conduct the envisioned inquiry. Huffman, via his

   initial February 20, 2020, filing, identified six issues he wished to “investigate and

   develop in his state court” post-conviction proceeding. DE 1 at ¶ 9. Specifically, he

   alleged trial counsel ineffectively failed to investigate: (1) extreme emotional distress as a

   potential “mitigating defense,” (2) “a self-defense claim as a mitigating defense[,]” (3)

   “toxicology and DNA reports,” (4) “all parties[’] phones for text messages and other

   digital messaging[,]” (5) “medical examiner[‘]s reports[,]” (6) “security video footage

   from the bar where the altercation occurred.” Id. By April 29, 2020, Huffman dropped the

   self-defense and medical examiner report theories, but newly alleged a “[f]ailure to

   investigate the family relationships which prejudiced the outcome of the trial.” DE 6 at ¶

   9. Huffman’s protective petition reiterates the revised five-claim slate. See DE 5 at 5

   (EED), 6 (family relationships), 9 (forensic evidence and DNA reports), 8 & 10 (text

   messages & security footage).




                                                 4
Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 5 of 6 - Page ID#: 57




          It appears Huffman has been—assuming diligence—looking into the four of the

   five issues he wishes to present in state court for at least four months (longer, if the Court

   adopts the logical inference that Huffman likely did not unearth the potential issues,

   prepare a motion for protective filing, and mail out same on a single day in February). As

   to the familial relationship topic, first raised in the April filing, the petition content

   indicates that Huffman has already identified the relationships undergirding his theory.

   See DE 5 at 7. Despite conclusory allegations, Huffman provides no case-specific

   explanation for his belief that needful development of his claims prior to submitting his

   RCr 11.42 motion will jeopardize his ability to federally file within the § 2244(d) limits.

   He specifies no particular line of inquiry (much less one exceptionally time consuming)

   that he lacks time to run down. Huffman brings only five claims, all are IAC theories,

   and—bald allegations of “issues and arguments . . . of a unique and extraordinary nature”

   aside, DE 6 at ¶ 8—none appears especially legally or factually complex.

          As to the sole fact-specific ground Huffman cites, law library access, the Court

   notes that Huffman’s tenders express awareness of stay-and-abeyance mechanics, the

   filing deadlines, and ineffective assistance of counsel claims.5 And, as Judge Smith

   explained, limited law library access, alone, hardly provides good cause for failure to

   exhaust state remedies before federal filing. See DE 11 at 5. Pro se status, limited legal

   resource access, and a handful of IAC claims are not the kind of “limited circumstances”

   that justify a Rhines stay and abeyance. 125 S. Ct. at 1535; see id. at 1534 (“Stay and


   5
     Further, Huffman claims a 10-hour weekly limit. The record shows a 455-day span
   between the Kentucky Supreme Court’s affirmance and Petitioner’s earliest potential
   federal deadline. In these 65 weeks, Huffman would, accepting the claimed 10-hour limit,
   have had 650 hours of law library time to get his RCr 11.42 filed before expiration of the
   AEDPA deadline. Petitioner fails to show that his alleged inability to secure more than
   that substantial access provides good cause for his failure to exhaust.


                                                 5
Case: 7:20-cv-00061-REW-CJS Doc #: 13 Filed: 06/16/20 Page: 6 of 6 - Page ID#: 58




   abeyance, if employed too frequently, has the potential to undermine [AEDPA’s] twin

   purposes” of reducing “delays in the execution of state and federal criminal sentences”

   and encouraging “petitioners to seek relief from state courts in the first instance[.]”).

   Indeed, such circumstances are commonplace for § 2254 filers. The Court, on this record,

   sees no good cause to excuse Huffman’s failure to pursue state remedies before federally

   filing. Again, Judge Smith’s capable analysis, non-exhaustion finding, and rejection of

   the stay-and-abey request stands unopposed.

          Accordingly, the Court ORDERS as follows:

          1. The Court ADOPTS Judge Smith’s recommendation (DE 11);

          2. The Court, for the reasons stated, DENIES DE 6;

          3. Because Huffman presents only unexhausted claims, and state remedies

              remain available, the Court DISMISSES DE 5 WITHOUT PREJUDICE, to

              post-exhaustion resubmission;

          4. The Court—finding the failure to exhaust, on this record and for all of the

              reasons demonstrated in this ruling, clear and not fairly debatable6—DENIES

              a Certificate of Appealability; and

          5. The Court DIRECTS the Clerk to strike this matter from the active docket.

          This the 16th day of June, 2020.




   6
      See Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000) (requiring a petitioner to
   demonstrate, when a court dismisses on procedural grounds, that “jurists of reason would
   find it debatable whether the petition states a valid claim of the denial of a constitutional
   right and that jurists of reason would find it debatable whether the district court was
   correct in its procedural ruling”).


                                                6
